Per Curiam.
Defendant was found guilty of larceny in a building* and appeals. Appellant raises the issue that effective consideration of the lesser included offenses was precluded by the trial court’s improper charge. An examination of the record clearly establishes that the trial court’s charge was improper and prejudicial and that the trial judge did not give defense attorney an opportunity to object to the charge as submitted.
Reversed and remanded on authority of GCR1963, 516.2.
T. G. Kavanagh, P. J., and Burns and Dalton, JJ., concurred.

 CL 1948, § 750.360 (Stat Ann 1954 Rev § 28.592).